Gill, J.
Prior to June, 1890, one Gleorge S. Sandusky and James I. Button, under the firm-name of Sandusky & Button, were engaged in the mercantile business at Hamlin, Kansas. During such copartnership Sandusky & Button, for money borrowed, made their promissory note in the sum of $1,500 to plaintiff. During the said month of June, 1890, said Greorge Sandusky withdrew from the firm, and thereupon Button and defendant, O. A. Sandusky, formed a new copartnership for the prosecution of a mercantile business at the same place under the firm-name of J. I. Button & Co.
On July 26, 1890, the $1,500 note, made by the old firm of Sandusky & Button, became due, and Button made a new note for the same amount, due January 26, 1891, and signed thereto the name of the new firm of J. I. Button & Co. And when the last note matured in January, 1891, Button, in the firm-name of J. I. Button & Co., made a further note for *401the same amount and took up the note of July 26,1890. In October, 1890, the defendant, O. A. Sandusky, severed his business connection with Button, so that when the last note was made there was no such partnership in existence as that of J. I. Button & Co., and of this the plaintiffs had knowledge.
Plaintiff brought suit on the note dated July 26, 1890, offered to surrender up the note of January 26, 1891, and sought to hold defendant as a member of the partnership of J. I. Button & Go., because of the execution of the note dated July 26, 1890. In his answer defendant denied 'the execution of the note under, oath, resting his defense on the ground that the debt was that of the old firm of Sandusky & Button (with which he had no connection), and that he never authorized Button to make the note of July 26, 1890, nor indeed had he any knowledge that Button had. so used the name of the new firm. At the close of the plaintiff’s evidence, showing substantially all the facts above related, the court gave an instruction to the jury that the plaintiffs could not recover, and thereupon plaintiff took a nonsuit with leave, and brought the case hereby appeal.
Admitting now the main feature of the plaintiff’s'contention, to-wit, that this note of July 26, 1890, was executed by one member of a trading copartnership, and that the signing of the firm-name thereto by one-member thereof made a prima facie case of liability against all the members of such trading partnership, and yet it is clear, all the evidence considered, that plaintiff cannot recover against this defendant.
The law is well settled that “a person becoming a member of an existing firm, or forming a partnership with another in the latter’s existing business, does not thereby become liable for the debts already incurred, *402nor does the new firm become liable for them. An agreement, expressed or implied, is necessary to create such liability, not only between the creditors and the new firm, but also as between the partners, that is to say, the presumption is against the assumption of such liability, and the burden to prove it is upon the one who asserts it.” 1 Bates on Partnership, secs. 507-509, et seq.; Story on Partnership, sec. 152; 17 American & English Encyclopedia of Law, 1116, 1117; Fagan v. Long, 30 Mo. 222.
The most that can be said in plaintiff’s favor is that J. I. Button & Co., being a trading partnership, a note executed by one member of the firm and in the firm’s name will be presumed to have been given for and on account of the firm’s business. But when it is shown (as was the case here) that the note was given in the settlement of a liability of another and different partnership, and with which defendant had no connection, then before plaintiff could enforce payment against the defendant, it must prove that the defendant in entering the copartnership had agreed to stand good for the debts of the former concern. “An incoming partner,” says'Judge Scott, “is not liable for debts contracted before he enters the partnership. Eor such debts no member of the firm can, by using the partnership style, bind the incoming partner. But the incoming partner may, by his agreement, become liable for such debts; and with the understanding and consent of all parties a note may be given im the partnership name for such debt. The new firm, with the consent of the creditor, may novate the debt.” Fagan v. Long, supra.
The judgment below was clearly for the right . party, and will be affirmed.
All concur.